Citation Nr: 9904899	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  97-17 114A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and C. S.


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1967 to 
May 1970, including combat service in Vietnam.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which determined that new and material 
evidence had not been received to reopen a claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  A notice of disagreement was received in 
April 1997, and the statement of the case was issued that 
same month.  The substantive appeal was received in June 
1997.

The case was previously before the Board and was remanded in 
May 1998 for a video conference Board hearing.  In November 
1998, the veteran and a lay witness testified before the 
undersigned member of the Board by means of a videoconference 
hearing. 

The Board notes that an August 1996 Statement in Support of 
Claim (VA Form 21-4138) and a September 1997 VA Form 21-4138 
include language which suggests that the veteran may be 
raising a claim of clear and unmistakable error in a prior 
rating decision.  This matter is hereby referred to the RO 
for appropriate action.

Additional medical consultation and treatment records were 
received in November 1998 after the case had been certified 
to the Board by the RO.  Although such evidence has not first 
been considered by the RO, the submission was accompanied by 
a waiver of referral to the RO.  38 C.F.R. § 20.1304 (1998).



FINDINGS OF FACT

1.  In an August 1991 rating decision, a claim by the veteran 
for entitlement to service connection for a "nervous 
condition" was denied on the basis that PTSD had not been 
shown on recent VA examination; the veteran was notified of 
this determination and apprised of appellate rights and 
procedures, but he did not initiate an appeal with a timely 
notice of disagreement.

2.  Evidence received of record subsequent to the August 1991 
rating decision includes reported diagnoses/assessments of 
PTSD, and therefore bears directly and substantially upon the 
specific matter under consideration and is in view of the 
evidence previously assembled so significant that it must be 
considered to decide fairly the merits of the veteran's 
claim.  


CONCLUSIONS OF LAW

1.  The August 1991 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991).

2.  Evidence submitted since the August 1991 rating decision, 
which denied entitlement to service connection for a nervous 
condition to include PTSD, is new and material, and the 
veteran's claim for this benefit has been reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In March 1991, the veteran filed a claim for entitlement to 
service connection for PTSD.  This claim was denied in an 
August 1991 rating decision.  He was notified of that 
determination, but did not initiate an appeal with a timely 
notice of disagreement.  Accordingly, the rating decision 
became final.  38 U.S.C.A. § 7105(c). 

In an August 1996 communication, the veteran requested that 
his claim be reopened.  The RO denied his request, and the 
present appeal ensued.  

A claim which is the subject of a final prior decision may be 
reopened if new and material evidence is submitted.  
38 U.S.C.A. § 5108.  The United States Court of Veterans 
Appeals (Court) has set forth a two-part analysis to be 
applied when a claim to reopen is presented.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The first step is to 
determine whether new and material evidence has been received 
to reopen the prior claim.  If so, then the second step, a de 
novo review of all of the evidence, old and new, is 
undertaken.  

For purposes of the first step of the Manio analysis, new and 
material evidence means evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  Further, when determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).  

The August 1991 rating decision, which denied entitlement to 
service connection for PTSD, was, in part, based on the fact 
that PTSD was not shown on the latest VA examination. 

Evidence submitted at the video conference before the Board 
in November 1998 included clinical records from 1997 and 
1998, which contained assessments and diagnoses of PTSD.  The 
Board notes that a VA examination of June 1991 essentially 
disputes the presence of PTSD and attributes the veteran's 
psychiatric pathology to polysubstance abuse, other specified 
family circumstances and to personality disorders.  It bears 
emphasis, however, that the Court has also stated that in 
determining whether evidence is new and material, the 
credibility of the new evidence is, preliminarily, to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In 
other words, the newly received evidence listing diagnoses of 
PTSD is presumed to be credible and constitutes new and 
material evidence in light of the basis for the August 1991 
denial (which was that there was no diagnosis of PTSD on 
recent VA examination).  


ORDER

The veteran's claim of entitlement to service connection for 
PTSD is reopened.  To this extent, the appeal is granted, 
subject to the directions set forth in the following remand 
portion of this decision. 


REMAND

The Board has jurisdiction of both parts of the two-step 
Manio analysis in new and material evidence cases.  However, 
if the RO initially found no new and material evidence to 
reopen and the Board finds that such new and material 
evidence has in fact been received (thus reopening the 
claim), then the case must be remanded to the RO for the 
second step of the Manio analysis (a de novo review of the 
entire record) unless there would be no prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Moreover, once a claim has been reopened, the statutory duty 
to assist arises.  Anderson v. Brown, 9 Vet. App. 542, 546 
(1996).  The VA's duty to assist the veteran includes the 
obligation to obtain pertinent treatment records, the 
existence of which has been called to its attention.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Ivy v. Derwinski, 
2 Vet. App. 320 (1992), Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).  At his video conference in November 1998, the 
veteran indicated that he has been receiving weekly treatment 
for PTSD at the Grand Rapids VA medical center and also that, 
pursuant to a court directive, he saw at least one private 
physician within a year or two prior to the hearing.  The 
veteran also indicated that he had been receiving treatment 
at the VA hospital in Battle Creek, Michigan from about 1985 
through 1995.  An attempt to obtain copies of all such 
treatment records should be made. 

The veteran was awarded the Combat Infantryman Badge (CIB).  
Where, as here, claimed stressors are related to combat, 
service department evidence that the veteran was awarded the 
CIB or similar citation will be accepted as conclusive 
evidence of the claimed in service stressor.  38 C.F.R. 
§ 3.304 (f) (1998).  In other words, the veteran's CIB 
obviates the need for stressor verification.

In view of the record which shows conflicting diagnoses, 
additional development to clarify the nature of the veteran's 
psychiatric disorder is necessary.  In this regard, the Board 
notes that the veteran indicated at the November 1998 hearing 
that he was willing to report for another VA psychiatric 
examination.  The Board also points out to the veteran and 
his representative the importance of the veteran's reporting 
for the examination in view of the provisions of 38 C.F.R. 
§ 3.655 which state that when a veteran fails to report for 
an examination scheduled in connection with a reopened claim, 
the claim shall be denied. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request the names and addresses of all 
private medical care providers who 
treated the veteran for a psychiatric 
condition since January 1996, including, 
but not limited to, any court ordered 
mental health examinations.  The RO 
should obtain any necessary release(s) 
and request copies of any such private 
records. 

2.  The RO should also contact the VA 
Medical Center in Grand Rapids Michigan, 
for the purpose of obtaining any 
additional medical records of the veteran 
that may be available, including any 
mental health outpatient clinic records 
dated from January 1996.  The RO should 
also contact the VA hospital in Battle 
Creek, Michigan, for the purpose of 
obtaining any additional medical records 
of the veteran that may be available, 
including any mental health outpatient 
clinic records dated from January 1985. 

3.  The RO should schedule the veteran 
for a special PTSD examination by a panel 
of two VA psychiatrists (if possible, by 
individuals who have not already examined 
the veteran) to determine the nature of 
any and all psychiatric disorders which 
may be present and to specifically 
determine whether or not the veteran 
suffers from PTSD and, if so, whether 
such PTSD is related to his combat 
stressors.  It is imperative that the 
claims file be made available to the 
examiners for review in connection with 
the examination, and all indicated 
studies, tests and evaluations deemed 
necessary should be performed, including 
psychological testing including PTSD sub 
scales.

After reviewing the veteran's claims 
file, examining the veteran and 
conferring with each other, the examiners 
should be requested to clearly report (1) 
whether  the diagnostic criteria to 
support a diagnosis of PTSD have been 
satisfied and, if so, (2) whether there 
is a nexus between the PTSD and the 
veteran's combat-related stressors.  The 
report(s) of examination should include 
the complete rationale for all opinions 
expressed.  

4.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should review the 
full, expanded record on a de novo basis 
and determine if the veteran's claim can 
be granted.  If the RO's determination 
remains adverse to the veteran, then he 
and his representative should be issued 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  The case should then be 
returned to the Board for appellate 
review.

The purpose of this remand is to afford the veteran due 
process of law and to develop the medical record.  The Board 
implies no opinion, either legal or factual, as to the 
ultimate outcome warranted with regard to this claim.  The 
veteran is free to submit additional evidence in support of 
his claims. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

